 


114 HR 2445 IH: To express the sense of Congress with respect to enabling Food and Drug Administration scientific engagement.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2445 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To express the sense of Congress with respect to enabling Food and Drug Administration scientific engagement. 
 
 
1.Enabling FDA scientific engagementIt is the sense of Congress that participation in or sponsorship of scientific conferences and meetings is essential to the mission of the Food and Drug Administration.  